AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for thH_                               EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                          Feb 26, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                    BRETT ALAN DAVIS,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5248-RMP
                                                                     )
                  BENTON COUNTY JAIL,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion, ECF No. 8, is GRANTED.
u
              The Complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.
              Judgment of dismissal without prejudice is entered.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Rosanna Malouf Peterson                                           on a motion to voluntarily dismiss complaint.




Date: February 26,2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
